This case was once before this court and it was held defendants were entitled to a prescriptive easement in the driveway in question to a point to be determined by the circuit judge. Engel v. Gildner, 248 Mich. 95. The circuit judge, after the case was remanded, and after hearing the testimony adduced by the respective parties, made a final decree which we think is supported by the evidence, and which is affirmed, with costs.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, A, JJ., concurred. *Page 362